Citation Nr: 1753406	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include postoperative pulmonary emphysema and alpha-1 antitrypsin deficiency (claimed as residuals of a lung condition with right lung surgery, bilateral lung condition with air pockets).

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a disability manifested by facial sweating.

5.  Entitlement to service connection for thyroid cancer (claimed as parathyroid condition).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from October 1979 to December 1986 with subsequent service in the Virginia Army National Guard.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 and May 2009 rating decisions, by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The March 2009 rating decision denied entitlement to service connection for thyroid cancer, facial sweating, a left knee disability, and a right knee disability, and the May 2009 rating decision denied entitlement to service connection for emphysema.  These claims were subsequently remanded by the Board in a September 2016 rating decision and have now been returned to the Board for further adjudication.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran files a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled on the claim application.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits based on PTSD also encompassed benefits based on other psychiatric disabilities).  As such, because it appears that the Veteran's alpha-1 antitrypsin deficiency is related to her residuals of a lung condition with right lung surgery, bilateral lung condition with air pockets claim, the Veteran's claim has been expanded to reflect this fact.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

I. Lung Condition

Consistent with the Board's September 2016 remand decision, the Veteran was provided a VA examination for her lung condition in December 2016, with accompanying etiology opinions addressing whether the Veteran's lung condition clearly and unmistakable preexisted her active duty service, and if so whether the Veteran's lung condition clearly and unmistakable was not aggravated by her active duty service.  

The December 2016 VA examiner provided an opinion with regard to the Veteran's alpha-1 antitrypsin deficiency, finding that it clearly and unmistakably preexisted the Veteran's active duty service.  The examiner characterized the Veteran's alpha-1 antitrypsin deficiency as a genetic "illness" and "disease."  The examiner also provided a negative etiology opinion for the alpha-1 antitrypsin deficiency as to direct service connection, and found that the Veteran's "disease" was not aggravated by service.  The examiner then stated that the Veteran's emphysema was the cause of her lung biopsies and had been present since the "bullae" were found in 1986, and that "congenital bullae" were ruled out with positive testing for protease inhibitor deficiency.  The examiner noted further that as it applied to the Veteran's service treatment records, it did not appear that positive protease inhibitor deficiency was completed, and the Veteran's relevant treatment records do not document protease inhibitor testing that is positive for alpha-1 antitrypsin deficiency.  Additionally, the examiner discussed hematology notes documenting "unmistakable" evidence that the Veteran has an alpha-1 antitrypsin deficiency because family history was noted, however VA hematology notes contained in the Veteran's VA treatment records only document family history of protein S deficiency, and there are other notations of "A1AT NL" in the Veteran's VA treatment records.  Private treatment record document protein testing that is positive for protein S deficiency, but not alpha-1 antitrypsin deficiency, although it is unclear whether the Veteran was being screened for that particular deficiency at that time.  Additionally, there are several private treatment records which document "bullous" emphysema with a history of "congenital bullous emphysema" and as presenting with "large air sacs."  Accordingly, the rationale provided by the examiner is not sufficient for adjudicatory purposes.

Additionally, the Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or preexisted service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990). 

On the other hand, defects of congenital, development or familial (hereditary) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303 (c) (2017).  However, many such defects can be subject to superimposed disease or injury. If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

Accordingly, given that record is unclear as to whether the Veteran actually has an alpha-1 antitrypsin deficiency, and the etiology opinions provided were premised on the presence of this deficiency, remand of this claim is required to obtain another medical opinion that clarifies whether the Veteran has alpha-1 antitrypsin deficiency, comments on whether the Veteran's "bullous" emphysema is a congenital disease or defect, and provides responsive etiology opinions on this basis.

The Board separately notes that a September 2005 personnel record includes a statement in which the Veteran reported that her military occupation specialty (MOS) as a wire system installer during her active duty service in Germany required her to be exposed to toxic substances to include dust, plaster, and asbestos while installing communication equipment and other devices.  She explained that this job required her to crawl under buildings, attics, and confined crawl spaces in pre-World War I buildings.  As this is relevant to the Veteran's lung claim, the addendum opinion procured should also comment on the Veteran's claimed in-service exposures.  

II. Knee Conditions

Consistent with the Board's September 2016 remand decision, the Veteran was provided a VA examination for her bilateral knees in December 2016.  

A review of the etiology opinions provided for both direct and secondary service connection reveals that the examiner relied heavily on the presence of alpha-1 antitrypsin deficiency and the Veteran's nonservice-connected pes planus, to which the examiner attributed the Veteran's limp.  However, as discussed above, it is not clear that the Veteran actually has alpha-1 antitrypsin deficiency.  Additionally, April 2004 private treatment records indicate that the Veteran reported low back pain radiating down her left leg which had caused her to limp again, and October 2007 private treatment records indicate that the Veteran has a history of chronic back pain and leg pain in the setting of degenerative disc disease of the lumbar spine with an annular tear, while a July 2006 private treatment record indicates that the Veteran has degenerative changes of the lumbar spine and that she "may have radicular symptoms consistent with nerve root compression or a leaking disc."  Additionally, a February 2010 examination report noted that guarding of the thoracolumbar spine "produces an abnormal gait."  Although the Veteran was noted to have pes planus in a September 1990 examination related to her post-active duty National Guard service the examiner noted that she had "no debility" and could wear combat boots without symptoms.  This is particularly relevant to the extent that the examiner appears to have relied on a medical citation that indicates that the "lumbar spine is not a major contributor" unless sciatica is present. 

Additionally, the Board notes that there are some discrepancies between the direct service connection and secondary service connection opinions provided.  For example, the examiner characterized the Veteran's bilateral knee issue as quadriceps tendonitis and provided a negative etiology opinion partially on the basis that it is an acute finding and an overuse injury in the direct service connection opinion, but then distinguished enesthopathy from tendinitis in the secondary service connection opinions, and explained that (quadriceps) enesthopathy is a presenting part of many inflammatory conditions, and that the Veteran's bilateral knee conditions are consistent with enestopathic rather than degenerative changes.  Then when addressing the aggravation prong of secondary service connection, the examiner discussed the "degenerative nature of the knee conditions" as part of her supporting rationale for her negative etiology opinion.  As such, on remand, addendum opinions addressing direct and secondary service connection should be procured.  

III. Facial Sweating

Addressing the Veteran's claim for facial sweating, an etiology opinion was provided in December 2016.  The December 2016 VA examiner diagnosed the Veteran with hemi-facial hyperhidrosis and related it to the Veteran's traumatic cervical spine injury related to an assault that occurred while the Veteran was still employed as a police officer.  However, a review of the file indicates that the Veteran had reported working at a police officer until 2012, and that she had reported that she left work following an assault and injuries to her back and legs that occurred in 2010.  As such, because the Veteran's lung condition claim is being remanded, and because the Veteran's reported onset of symptoms as documented appears to predate her 2010 assault, remand of this claim is required for provision of another VA examination.

IV. Thyroid Cancer

As for the Veteran's thyroid cancer, an etiology opinion was also provided in December 2016.  However, the opinion provided was not responsive as to secondary service connection.  In this regard the examiner noted only that a search of medical research did not show that follicular carcinoma of the thyroid could be worsened by any exogenous factor.  However, the medical opinion requested was whether the Veteran's thyroid cancer was proximately cause or aggravated by her nodular thyroid.  As such, remand of this claim is required for procurement of an addendum opinion.

V. All Claims on Appeal

Finally, as the claims on appeal are being remanded and a review of the record indicates that the Veteran is currently receiving VA treatment for the conditions on appeal, on remand, all outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Obtain an addendum opinion with an appropriate clinician to assess the etiology of the Veteran's current respiratory conditions and any alpha-1 antitrypsin deficiency.  The examiner must review the claims file and should note that review in the report.

a. The examiner should diagnose all current respiratory disorders and also specifically state whether the Veteran has alpha-1 antitrypsin deficiency.  In do so the examiner should comment on the "A1AT NL" notations that are contained in the Veteran's VA treatment records and any other treatment records relevant to the alpha-1 antitrypsin deficiency.  The examiner should also address any service, private, or VA treatment records that indicate that the Veteran's current respiratory disorders are "congenital" or "bullous" in nature.

b. Then the examiner should provide the following etiology opinions for each diagnosed respiratory conditions and/or alpha-1 antitrypsin deficiency:

(a) The examiner should state whether the disorder is a congenital defect or a congenital disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(i) For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(ii) For any congenital disease, the examiner should state whether manifestations of the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(b) For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The Veteran's September 2005 lay statement with regard to in-service exposure to toxic substances to include dust, plaster, and asbestos should be considered in responding to the above inquiries.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Then, provide the Veteran's claims file to an appropriate VA examiner so that a supplemental opinion may be provided with regard to the Veteran's bilateral knee condition.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file include a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. After reviewing the results of the Veteran's respiratory and alpha-1 antitrypsin deficiency examination, the examiner is asked to provide the following etiology opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee condition: (1) began during active service; or (2) is otherwise related to any in-service event or injury.  The examiner should specifically comment on the Veteran's lay statements that she began to notice knee and shin splint problems during her active duty service, that she engaged in continuous running on concrete surfaces during her active duty service, and that her MOS in the Army required her to climb telephone poles wearing stilts, carrying 100 lbs. of cable reels, continuously jump onto and off Army trucks, and to be situated at the top of wooden telephone polls for hours at a time.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability is proximately due to or the result of her service-connected lumbar spine disability.  The VA examiner should comment on the Veteran's lay statements and relevant treatment records with regard to her limp and gait, to include April 2004, July 2006, and October 2007 private treatment records, as well as the February 2010 VA examination report.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability is aggravated beyond its natural progression by her service-connected lumbar spine disability during the appeal period.  The VA examiner should comment on the Veteran's lay statements and relevant treatment records with regard to her limp and gait, to include April 2004, July 2006, and October 2007 private treatment records, as well as the February 2010 VA examination report.

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of the claimed disability manifested by facial sweating.  The examiner must review the claims file and should note that review in the report. The examiner must take a detailed history from the Veteran.

d. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

e. The examiner is asked to diagnose any underlying condition, neurological or otherwise, that causes the Veteran's facial sweating symptoms.

f. Then, the examiner is asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by facial sweating: (1) began during active service; or (2) is otherwise related to any in-service event or injury.  

ii. If it is determined that the Veteran's respiratory disorder and/or alpha-1 antitrypsin deficiency are of service origin, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by facial sweating is proximately due to or the result of her respiratory disorder and/or alpha-1 antitrypsin deficiency.  The examiner should comment on the May 2005, May 2008, and September 2008 private treatment records of record related to this issue.

iii. If it is determined that the Veteran's respiratory disorder and/or alpha-1 antitrypsin deficiency are service-connected, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by facial sweating was aggravated beyond its natural progression by her service-connected respiratory disorder and/or alpha-1 antitrypsin deficiency during the appeal period.  

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5.  Provide the Veteran's claims file to an appropriate VA examiner so that a supplemental opinion may be provided with regard to the Veteran's thyroid cancer.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

h. Then provide the following etiology opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thyroid cancer is proximately due to or the result of her service-connected left nodular thyroid.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thyroid cancer was aggravated beyond its natural progression by her service-connected left nodular thyroid during the appeal period.

i. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




